Title: To James Madison from an Unidentified Correspondent (letter not found), 1824
From: 
To: Madison, James


        ¶ From an Unidentified Correspondent. Letter not found. 1824. Offered for sale in the American Art Association Catalogue (9 Jan. 1924), item 855. Presumably this letter covered the gift of a copy of Strictures Addressed to James Madison on the Celebrated Report of William H. Crawford, Recommending the Intermarriage of Americans with the Indian Tribes. Ascribed to Judge Cooper, and Originally Published by John Binns, in the Democratic Press (Philadelphia, 1824; ShoemakerRichard H. Shoemaker, comp., A Checklist of American Imprints for 1820–1829 (11 vols.; New York, 1964–72). 15864). These essays, addressed to JM, were originally published in April 1816, and were collected and

republished in 1824 when Crawford was running for president. See Thomas Cooper (writing as “Americanus”) to JM, 10–30 Apr. 1816 (offered for sale in Howard S. Mott Catalogue 216 [1987], item 69).
      